                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


UNITED STATES OF AMERICA,                         CR 19- 25-M-DWM

             Plaintiff,

       vs.                                               ORDER

SCOTT MICHAEL TODD,

             Defendant.


      This matter comes before the Court on the United States' Unopposed Motion

for Final Order of Forfeiture. (Doc. 27.) Having reviewed said motion, the Court

FINDS:

      1.     The United States commenced this action pursuant to 18 U.S.C.

§ 924(d).

      2.     A Preliminary Order of Forfeiture was entered on September 26,

2019. (Doc. 23.)




                                        1
      3.     All known interested parties were provided an opportunity to respond

and publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(n)(l).

      4.     On October 23, 2019, Robert Todd filed a claim for the .32 Win

special caliber rifle, model 94 standard (serial number 3250017) and the .22 caliber

Heritage Manufacturing Inc. revolver, model Rough Rider (serial number

B84191). (Doc. 24.)

      5.     Counsel for the United States and Robert Todd stipulate that Robert

Todd is the lawful owner of the firearms and the firearms should be returned.

(Doc. 26.)

      6.     No other claims for the firearm were filed. No claims for the 6 rounds

of assorted .22 long rifle ammunition were filed.

      7.     There appears there to be cause to issue a forfeiture order under 18

U.S.C. § 924(d).

      It is therefore ORDERED, DECREED, AND ADJUDGED that:

      1.     Robert Todd's petition is GRANTED. (Doc. 24.) The Bureau of

Alcohol, Tobacco, Firearms, and Explosives shall return the .32 Win special

caliber rifle, model 94 standard (serial number 3250017) and the .22 caliber

Heritage Manufacturing Inc. revolver, model Rough Rider (serial number B84191)

to Robert Todd.

                                         2
      2.     The Motion for Final Order of Forfeiture for the ammunition (Doc.

27) is GRANTED. Judgment of forfeiture against the 6 rounds of assorted .22

long rifle ammunition shall enter in favor of the United States pursuant to 18

U.S.C. § 924(d) free from the claims of any other party.

      DATED this      bt<.,, day of December, 2019.




                                         3
